Citation Nr: 0512785	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  03-01 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
degenerative joint disease of the lumbar spine, L5-S1.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder. 

4.  Entitlement to service connection for a right shoulder 
disorder. 

5.  Entitlement to service connection for frostbite of the 
left hand. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
February 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.   

In connection with this appeal, the veteran testified at a 
hearing before the Board sitting at Atlanta, Georgia, in 
January 2005; a transcript of that hearing is associated with 
the claims file.

The issue of entitlement to an initial compensable rating for 
degenerative joint disease of the lumbar spine, L5-S1, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of these claims.

2.  There is no current diagnosis of a left knee disorder.

3.  A current left knee disorder, if any, is not the result 
of a disease or injury to the knee in service.

4.  Early degenerative arthritis of the right knee was not 
shown in service or confirmed by x-ray findings in the year 
following separation from service.

5.  There is no current diagnosis of a right shoulder 
disorder.

6.  A right shoulder disorder, if any, is not the result of a 
disease or injury to the knee in service.

7.  There is no current diagnosis of a left hand disorder.

8.  A left hand disorder, if any, is not the result of a 
disease or injury to the knee in service.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).

2.  A right knee disorder, to include early degenerative 
arthritis, was not incurred in active service and may not be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2004).

3.  A right shoulder disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).

4.  Frostbite of the left hand was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in July 2001, prior to the initial 
decision on the claim in April 2002.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).
In July 2001, the veteran was sent a letter explaining his 
role in the claims process and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as service medical records or any other military 
records, VA medical records, and any other medical records or 
opinions the veteran identifies.  The veteran was advised 
that if he had any private medical records that he would like 
considered in connection with his claims, he could obtain 
them and send them to VA or VA would help obtain such records 
if the veteran completed and returned VA Form 21-4142, 
Authorization and Consent to Release Information to VA.  The 
veteran was requested to provide the name of the person or 
facility in possession of the records, the address, the 
approximate dates of treatment, and the condition for which 
he was treated.  The veteran was further informed that he may 
submit his own statements or statements from other people 
describing his physical disability symptoms and he may 
provide a medical opinion from his own physician.  The RO 
specifically informed the veteran that evidence of a current 
disability and a nexus between such and service was necessary 
to establish service connection. 

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that he was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claims.  In 
this regard, the RO has also informed the veteran in the 
rating decision and statement of the case of the reasons for 
the denial of his claims and, in so doing, informed him of 
the evidence that was needed to substantiate those claims.  
The April 2002 rating decision informed the veteran of the 
laws regarding service connection and that his claims were 
denied because there was no evidence that such claimed 
conditions existed or that such claimed conditions were 
incurred in or caused by service.  The December 2002 
statement of the case included a recitation of the procedural 
history of the veteran's claims, the actions taken by the RO, 
the evidence received, and the relevant laws and regulations, 
to include VA's duties to assist under 38 C.F.R. § 3.159, 
with reference to the relevant VCAA cites in the United 
States Code.  In the statement of the case, the veteran was 
again advised that the evidence failed to show that his 
claimed conditions occurred in or were caused by service.
All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The veteran was 
afforded opportunity to submit additional evidence and 
argument in support of his claims.  Specifically, the veteran 
offered testimony at a personal hearing in January 2005 
before the Board.  At such time, the veteran indicated that 
he had no additional evidence to submit for consideration.  
Therefore, the Board concludes that the veteran has been 
afforded appropriate notice under the VCAA because each of 
the four content requirements of a VCAA notice has been fully 
satisfied in this case.  

In addition, the duty to assist the veteran also has been 
satisfied in this case.  VA has made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claims.  38 U.S.C.A. § 5103A (a), (b), and (c).  
The veteran's service medical records and an August 2001 VA-
authorized examination are contained in the claims file.  The 
veteran has not otherwise identified any additional relevant 
outstanding records that he wants VA to obtain or that he 
feels are pertinent to his claims.  Specifically, at his 
Board hearing, the veteran stated that he did not receive 
current treatment for his claimed left knee, right shoulder, 
or left hand disorders.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  The veteran was most recently 
afforded a VA-authorized examination in August 2001.  The 
Board notes that such examination was conducted by a 
physician who considered factors relevant to the veteran's 
claims and the examination report contains findings pertinent 
to the veteran's left knee, right knee, right shoulder, and 
left hand.  The Board observes that the veteran has not 
argued or submitted evidence indicating that the August 2001 
VA-authorized examination is insufficient for deciding his 
pending service connection claims.  Thus, the Board concludes 
that further examination is not necessary as there is 
sufficient medical evidence upon which the Board may base its 
decision.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations and the record is ready for appellate review.  

II.  Factual Background

The veteran served on active duty from February 1981 to 
February 2001 in the United States Army.  His service medical 
records reflect that, in April 1981, the veteran complained 
of left knee pain not due to any direct traumatic injury.  
Objectively, drawer signs were negative.  The veteran had 
good muscle tone and good stability at 30 degrees.  The 
assessment was left knee soreness.  In January 1995, the 
veteran complained of dull pain in the left knee for the 
prior five days.  He indicated that the pain became sharp 
whenever the knee was in motion.  The veteran stated that he 
felt pain under the patella area.  It was noted that the pain 
began after a road march the prior week, was centralized 
under the patella, and was worse when taking pressure off the 
leg.  Objectively, there was no redness, swelling, erythema, 
or edema.  There was tenderness to palpation to the medial 
aspect of the patella.  There was patella grind and pain with 
rotation.  There were no findings of instability on valgus or 
varus stress testing.  McMurray's and drawer signs were 
negative.  It was also observed that there was edema infra 
patella, laxity of patella, and pain with palpation.  The 
impression included rule out medial collateral sprain and 
rule out patella dislocation.  

in July 1995, the veteran twisted his right knee while 
bowling.  There was mild edema, full range of motion, and the 
knee was stable under valgus and varus stress testing.  The 
assessment was right knee strain.

In November 1995, the veteran complained of numbness in the 
fourth and fifth digits of his left hand.  He stated that he 
went to the field for two days the prior week, but wore 
gloves the entire time.  The veteran indicated that his 
fingers started getting numb two days after being in the 
field for no apparent reason.  Objectively, there was 
capillary refill.  There was no erythema or pain.  He had 
full active range of motion, but a decrease in light 
sensation over the ulnar nerve distribution.  The assessment 
was bruised nerve/ulnar nerve paresthesis.  

In February 1998, the veteran was involved in a motor vehicle 
accident and complained of pain in his knees at that time.  
Examination of the knees revealed no trauma or fusion.  The 
veteran's gait was normal.  

In July 2000, the veteran was seen for complaints of pain in 
the right shoulder for the prior two weeks.  He denied trauma 
to the shoulder.  The veteran indicated that the pain was 
constant and did not radiate.  Objectively, it was a normal 
examination with tenderness to palpation on the rotator cuff.  
The assessment was right shoulder strain.  In September 2000, 
the veteran complained of pain in the right shoulder for the 
prior month.  He indicated that the pain was localized and he 
had limited range of motion with pain.  Objectively, the 
veteran had active range of motion and 5/5 muscle strength.  
There was tenderness to palpation over the rotator cuff 
muscle without deformity.  The veteran was diagnosed with 
rotator cuff strain.  

The veteran's retirement examination dated in November 2000 
reflects that he reported having a painful or "trick" 
shoulder or elbow currently or in the past.  He also reported 
being unsure whether he had arthritis, rheumatism, or 
bursitis currently or in the past.  The veteran denied 
current or prior swollen or painful joints, "trick" or 
locked knee, or nerve injury.  It was noted that the veteran 
reported a history of on and off right shoulder pain.  He 
also denied any problems at the present time.  Upon clinical 
evaluation, the veteran's upper and lower extremities 
(strength and range of motion) were normal.  

An August 2001 VA-authorized examination reveals complaints 
of pain in the left knee and right shoulder with stiffness, 
tingling, and numbness in such areas.  The veteran indicated 
that the symptoms had been present since about 1982.  In 
addition to pain, there was weakness, stiffness, swelling, 
inflammation, instability, fatigue, and lack of endurance in 
the joints.  The veteran's knees become stiff, painful, and 
weak every other day and with workouts.  He had to stop his 
workouts after about an hour.  The veteran indicated that he 
had stiffness and numbness in his thighs and feet and 
constant pain in his right shoulder.  Such symptoms flared up 
from time to time and were described as horrible.  The flare 
ups seemed to occur daily and could last for hours at a time.  
The flare ups were worse after exercise, working in the yard, 
or going up and down stairs.  The symptoms were relieved by 
naproxen, Aleve, and physical therapy.  He also had some 
relief from hot tubs or laying on the floor with his knees 
bent.  When the veteran had symptoms, he could only work for 
short periods of time.  He had difficulty with walking as his 
heels hurt.  He lies in bed until the symptoms are relieved.  
He had no prosthetic implants.  

Regarding the veteran's claimed frostbite of the left hand, 
the examiner recorded complaints of tingling and numbness in 
all the fingers of the hand.  The veteran indicated that it 
was hard for him to work in cold conditions without pain or 
numbness and such has made it difficult for him to perform 
his usual functions at work.  He also had abnormal sensations 
in the fingers and hand.  Such makes it hard for the veteran 
to move his fingers.  He stated that if he went outside in 
the cold, he could not stay for more than 15 minutes without 
pain or numbness.  The veteran indicated that his symptoms 
were constant and could last for hours at a time.  The 
symptoms occurred in cold or inclement weather and were 
relieved only by time.  The veteran had found no medications 
that would relieve his symptoms.  

The examiner noted that the veteran could brush his teeth, 
shower, dress himself, cook, vacuum, walk, drive a car, shop, 
take out the trash, push a lawn mower, climb stairs, and 
garden.  He described himself as a soldier and was last 
employed in March 2001.  
Objectively, neurologic examination of the upper and lower 
extremities was within normal limits.  Sensation to touch and 
pinprick was normal.  Reflexes, motor function, and muscle 
power were normal.  No muscle atrophy was noted.  

Examination of the veteran's knees was normal.  There was no 
heat, redness, swelling, effusion, drainage, abnormal 
movement, instability, or weakness.  Flexion was zero to 140 
degrees and extension was zero degrees bilaterally.  Drawer 
and McMurray's tests were within normal limits.  There was no 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  X-ray of the left knee was normal.  The 
examiner found that there were no objective findings to 
render a diagnosis.  

The veteran's shoulders showed full range of motion, but 
there was pain noted in the right shoulder with range of 
motion testing.  Pain was rated at about 2 out of 5.  Flexion 
was to 180 degrees, abduction to 180 degrees, external 
rotation to 90 degrees, and internal rotation to 90 degrees.  
There was no fatigue, weakness, lack of endurance, or 
incoordination.  X-ray of the right shoulder showed a rounded 
sclerotic focus, consistent with a small bone island seen 
within the humeral head, and was otherwise normal.  The 
examiner noted that the veteran complained of pain and the X-
ray showed a rounded sclerotic focus consistent with a small 
bone island seen within the humeral heard, but such was of no 
clinical significance.  The examiner stated that there was no 
pathology to render a diagnosis.  Range of motion was normal 
and there was no evidence of acute osseous injury or 
significant degenerative change. 

It was observed that the veteran was right hand dominant.  
His hands showed no gross abnormalities and the veteran was 
able to make a tight fist.  The veteran noted that he 
developed severe pain over both hands with increased cold.  
His hand strength was normal and he was able to perform the 
usual functions without difficulty.  X-ray of the left hand 
was normal.  The examiner found that there were no objective 
findings to render a diagnosis.  The examiner noted the 
presence of subjective findings of frostbite, namely pain in 
the hands on exposure to cold, but indicated there were no 
objective findings of neuropathy.  



III.  Legal Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. § 3.307(a).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The veteran contends that while serving on active duty, he 
was treated for left knee and right shoulder complaints as 
well as frostbite of the left hand.  He claims that he 
currently has pain with range of left knee and right shoulder 
motion.  The veteran also alleges that he presently has 
numbness and a tingling sensation in his left hand.  
Therefore, he argues that service connection for such 
disabilities is warranted.  

The evidence of record reflects that the veteran had in-
service treatment for left knee soreness, possible medial 
collateral sprain of the left knee, possible patella 
dislocation of the left knee, right shoulder strain, right 
rotator cuff strain, and bruised nerve/ulnar nerve 
paresthesis of the left hand.  However, on his retirement 
examination, clinical evaluation of the upper and lower 
extremities was normal.  Additionally, the competent 
objective medical evidence of record fails to demonstrate a 
diagnosis of a current left knee, right shoulder, or left 
hand disability.  

The veteran has subjective complaints of pain on range of 
left knee and right shoulder motion.  Also, as reflected at 
the August 2001 VA-authorized examination, the veteran had 
subjective findings of frostbite, namely pain in the hands on 
exposure to cold, but there were no objective findings to 
render a diagnosis.  Concerning this, the Board notes that a 
veteran's statements as to subjective symptomatology alone, 
such as complaints of pain, without medical evidence of an 
underlying impairment capable of causing the symptoms 
alleged, is generally not sufficient evidence of the 
existence of a current disability for VA service connection 
purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted), appeal dismissed in part, and 
vacated and remanded in part, sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Where medical 
science has been unable to determine with certainty an 
underlying cause for certain symptoms, even when alleged in 
common by numerous veterans who constitute a specific 
population of veterans rather than just by one veteran, 
specific legislation was required to enable VA to assist that 
population of veterans with respect to their claims for 
service connection.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
In this case, the veteran does not have a current diagnosis 
of a left knee, right shoulder, or left hand disability, and 
therefore, there is no basis on which to establish service 
connection.  Degmetich, 104 F. 3d at 1332.  

In addition to there being no current diagnosis of a left 
knee, right shoulder, or left hand disability, the record 
contains no competent medical evidence that a left knee, 
right shoulder, or left hand disability, if any, is related 
to in-service treatment, a disease or injury during service, 
or that otherwise had its onset during service.  Rather, the 
evidence of a nexus between active duty service and a claimed 
left knee, right shoulder, or left hand disability is limited 
to the veteran's own statements.  This is not competent 
evidence since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Absent competent evidence of a causal nexus between a 
diagnosed disability and service, the veteran is not entitled 
to service connection.  

The veteran has also claimed entitlement to service 
connection for a right knee disorder.  He contends that while 
serving on active duty, he twisted his right knee and sought 
treatment for such injury.  The veteran states that he 
currently has throbbing pain in his right knee and, as such, 
service connection is warranted for such disability.  

Service medical records reflect that in July 1995, the 
veteran twisted his right knee while bowling.  There was mild 
edema, full range of motion, and the knee was stable under 
valgus and varus stress testing.  The assessment was right 
knee strain.  In February 1998, the veteran was involved in a 
motor vehicle accident and complained of pain in his knees at 
that time.  Examination of the knees revealed no trauma or 
fusion.  The veteran's gait was normal.  The diagnosis was 
knee strain.  On his November 2000 separation examination, 
the veteran denied current or prior swollen or painful 
joints, "trick" or locked knee, or nerve injury, and upon 
clinical evaluation, the veteran's lower extremities 
(strength and range of motion) were normal.  At his August 
2001 examination, the examiner noted that the veteran's right 
knee x-ray was negative but rendered a diagnosis of early 
degenerative arthritis of the right knee based on subjective 
findings of knee pain and objective findings of pain with the 
extremes of range of motion testing.  

With regard to a claim for service connection on a direct 
basis, the Board notes that there is no medical evidence in 
this case that the early degenerative arthritis clinically 
diagnosed on the August 2001 examination report is the result 
of a disease or injury to the knees in service to include two 
episodes of right knee strain in July 1995 and February 1998.  
Moreover, there were no findings during service of arthritis 
of the right knee.

With regard to service connection on a presumptive basis, the 
Board notes that, although the August 2001 examiner rendered 
a clinical diagnosis of arthritis of the right knee, 
arthritis must be manifest to a degree of 10 percent or more 
in order to be presumed to have been incurred in service.  
Concerning this, the Board notes that under the criteria in 
the VA Schedule for Rating Disabilities for evaluating 
degenerative arthritis, arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic code, a 10 percent rating 
may be assigned.  In the absence of limitation of motion, a 
10 percent rating may be assigned for arthritis with x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and a 20 percent rating may be 
assigned with x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbation.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003.  For the purposes of rating disability 
from arthritis, VA regulations consider major joints to be 
the shoulder, elbow, wrist, hip, knee, and ankle.  38 C.F.R. 
§ 4.45(f).

Under the criteria for rating limitation of motion of the 
knee, a 0 percent rating is warranted for limitation of leg 
flexion when it is limited to 60 degrees, a 10 percent rating 
is warranted when it is limited to 45 degrees, a 20 percent 
rating is warranted when it is limited to 30 degrees, and a 
30 percent rating is warranted when it is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 0 
percent rating is warranted when leg extension is limited to 
5 degrees, a 10 percent rating is warranted when it is 
limited to 10 degrees, a 20 percent rating is warranted when 
it is limited to 15 degrees, a 30 percent rating is warranted 
when it is limited to 20 degrees, a 40 percent rating is 
warranted when it is limited to 30 degrees, and a 50 percent 
rating is warranted when it is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  Normal range of motion 
of the knee for VA rating purposes is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, PLATE 
II.  

In this case, the August 2001 examiner found that limitation 
of motion of the right knee was from 0 to 140 degrees or 
normal.  38 C.F.R. § 4.71, PLATE II.  Thus, the criteria for 
a 10 percent rating were not met based on limitation of 
motion.  Moreover, because arthritis was not shown by x-ray 
and because there was no limitation of motion of the knee, 
the criteria for a 10 percent rating under Diagnostic Code 
5003 were also not met.  Accordingly, arthritis of the right 
knee did not manifest itself to a degree of 10 percent or 
more within the year following service, and the claim for 
service connection on a presumptive basis must be denied. 

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims for service 
connection for a left knee disorder, right shoulder disorder, 
and frostbite of the left hand.  As such, that doctrine is 
not applicable in the instant appeal and his claims must be 
denied.  38 U.S.C.A. § 5107.




ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for frostbite of the left hand is denied. 


REMAND

The veteran is service-connected for degenerative joint 
disease of the lumbar spine, L5-S1, and is in receipt of a 
noncompensable rating for such disability.  The veteran 
contends that his back disability is more severe than 
reflected by the currently assigned percentage rating.  
Specifically, the veteran claims that he has muscle spasms, a 
constant ache, and sharp pain at the extremes of range of 
motion.  As such, he argues that he is entitled to a 
compensable evaluation for his service-connected back 
disability.  

VA's Schedule for Rating Disabilities (Rating Schedule), as 
pertains to disabilities of the spine, has been amended twice 
during the pendency of the veteran's claim.  First, 
Diagnostic Code 5293 was amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  The 
revised diagnostic code provides for the evaluation of 
intervertebral disc syndrome (pre-operatively or post-
operatively) either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Second, effective 
September 26, 2003, the rating criteria for evaluating all 
spine disorders were amended.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003), see also corrections at 69 Fed. Reg. 32, 
449 (June 10, 2004).  The veteran has not been advised of 
these regulatory changes and the RO has not yet considered 
the veteran's appeal under the revised Diagnostic Codes.  
See VAOPGCPREC 7-03, 69 Fed. Reg. 25,179 (November 19, 2003), 
citing to Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Dudnick v. Brown, 10 Vet. App. 79 (1997).

Additionally, the veteran was last afforded a VA-authorized 
examination in August 2001.  At such time, the examiner noted 
that the veteran had full range of back motion without 
painful motion, muscle spasms, weakness, tenderness, fatigue, 
lack of endurance, or incoordination.  In light of the 
veteran's statements describing muscle spasms, a constant 
ache, and sharp pain at the extremes of range of motion at 
his January 2005 Board hearing, as well as the changes in 
criteria governing the rating of back disabilities, the Board 
finds that a more contemporary examination is necessary to 
ascertain an accurate disability picture.  

Accordingly, the case is REMANDED for the following:

1.  The veteran should be notified of the 
revisions of the portions of VA's Rating 
Schedule referable to rating back 
disabilities, see 67 Fed. Reg. 54,345-
54,349 (August 22, 2002) and 68 Fed. Reg. 
51,454-51,458 (August 27, 2003) (to 
include the recent corrections).  

2.  The veteran should be afforded a VA 
examination to determine the severity of 
the veteran's degenerative joint disease 
of the lumbar spine, L5-S1.  The examiner 
should be provided with the appropriate 
examination worksheets, if any, or other 
methods currently employed by the RO to 
ensure that the examiner will address any 
aspects of the revised rating criteria, 
effective in September 2002 and September 
2003, which need to be specifically 
addressed by an examiner in assessing the 
impairment resulting from the veteran's 
back disorder.  VA should forward the 
claims file to the examiner for review 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  
Regarding the veteran's back disability, 
all studies deemed necessary to 
accurately evaluate the veteran's back 
disability should be performed, to 
include X-rays and range of motion 
studies in degrees.  

In reporting range of motion, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
The examiner should identify normal 
ranges of back motion and then state the 
veteran's actual passive and active 
ranges of low back motion in degrees.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement, 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should specifically identify 
any evidence of neuropathy or other 
neurological deficit associated with the 
veteran's service-connected degenerative 
joint disease of the lumbar spine, L5-S1.  
The examiner should elicit history 
concerning, if any, the frequency and 
duration of incapacitating episodes 
necessitating bed rest and treatment by a 
physician.  

The examiner should describe all 
symptomatology of the veteran's back 
disability and all manifestations of 
such.  The rationale for all opinions 
expressed should also be provided.

2.  After completing the above, the 
initial rating claim should be re-
adjudicated based on the entirety of the 
evidence.  The veteran's back disability 
should be evaluated under all applicable 
sets of criteria and the propriety of 
staged ratings, pursuant to Fenderson v. 
West, 12 Vet. App. 119 (1999), should be 
considered.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


